        Case 1:18-cr-00723-PGG Document 217 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                             ORDER

DANTE CUBANGBANG,                                            18 Cr. 723 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant, scheduled for July

30, 2020, is adjourned to November 19, 2020 at 4:00 p.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York. Any submissions

on behalf of the Defendant are now due October 29, 2020, and any submission by the

Government is due on November 5, 2020.

Dated: New York, New York
       June 29, 2020
